Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 14988009 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 6-7 are allowed. 
Claim 1 is directed to a computer-implemented method of linking data objects associated with a common event for an entity comprising: 
comparing data objects associated with an entity and corresponding to a plurality of events for the entity, wherein the data objects are stored within a plurality of different source systems, wherein data objects are compared in a pair-wise fashion to determine a likelihood score that indicates a likelihood of compared data objects being associated with a common event, wherein determining the likelihood score comprises comparing information in fields of the data objects pertaining to one or more from a group of: dates, locations, healthcare providers, medical procedures, medical diagnoses, laboratory tests, and medications, wherein each field is associated with one or more weight values corresponding to one or more matching levels of the information 
identifying candidate data objects associated with a common event for the entity based on the comparing, wherein candidate data objects are identified as associated with a common event based on the likelihood score exceeding a threshold, and wherein the common event includes one of a stay at a medical facility, an external laboratory test, and a medical insurance claim; and 
linking the candidate data objects to form a set of data objects, wherein each of the linked candidate data objects in the set of data objects is associated with the common event for the entity. 
The closest prior art relates to U.S. Patent U.S. Patent No. 5,784,635 (McCallum), in view of (U.S. Pre-Grant Pub. No. 2014/0207802 A1 (Raghavan et al.). and further in view of U.S. Pre-Grant Pub. No. 2006/0122807 A1 (Wittkowski). and further in view of U.S. Pre-Grant Pub. No. 2004/0199332 A1 (Iliff). McCallum discloses the rationalization of the physician data in which source data is collected from source computers. Raghavan discloses a server graph relationship between each of data objects. Wittkowski discloses statistical methods for dealing with multivariate ordinal data. Iliff discloses diagnosing diseases that works by arranging diseases, symptoms, and questions into a set of related disease, symptom, and question structures, such as objects or lists

The closest foreign prior art of VDOVJAK RICHARD (WO2011042838A1) discloses comprehensive clinical documentation of the patient lifetime via a unified interface displaying an electronic patient record for the inclusion of a timeline data points of patient record aggregated from a plurality of information sources. VDOVJAK RICHARD does not disclose compare data objects associated with an entity and corresponding to a plurality of events for the entity, wherein the data objects are stored within a plurality of different source systems, wherein data objects are compared in a pair-wise fashion to determine a likelihood score that indicates a likelihood of compared data objects being associated with a common event, wherein determining the likelihood score comprises 
The closest NPL reference is Bai-Sheng Shi, A knowledge discovery technique for heterogeneous data sources, Feb. 2004, does not disclose all of the claimed limitations. Bai-Sheng Shi discloses Knowledge discovery is the non-trivial extraction of implicit, previously unknown and potentially useful information from data. However, Bai-Sheng Shi does not disclose compare data objects associated with an entity and corresponding to a plurality of events for the entity, wherein the data objects are stored within a plurality of different source systems, wherein data objects are compared in a pair-wise fashion to determine a likelihood score that indicates a likelihood of compared data objects being associated with a common event, wherein determining the likelihood score comprises comparing information in fields of the data objects pertaining to one or more from a group of: dates, locations, healthcare providers, medical procedures, medical diagnoses, laboratory tests, and medications, wherein each field is associated with one or more weight values corresponding to one or more matching levels of the information in the field, wherein higher weight values are associated with higher 
Claims 2, 6-7 are dependent from claim 1 and are allowed for the same reason given above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686